Name: Council Regulation (EEC) No 1747/92 of 30 June 1992 fixing the monthly price increases for paddy rice and husked rice for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 NoL 180 / 12 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1747/ 92 of 30 June 1992 fixing the monthly price increases for paddy rice and husked rice for the 1992 /93 marketing year  ECU 2,07 per tonne for the intervention price and for the buying-in price ,  ECU 2,58 per tonne for the target price . 2 . The monthly increases shall apply to the intervention price and the buying-in price from 1 January 1993 to 1 July 1993 , the prices thus obtained for July 1993 remaining valid until 31 August 1993 . The monthly increases shall apply to the target price from 1 October 1992 to 1 July 1993 , the price thus obtained for the month of July 1993 remaining valid until 31 August 1993 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas , when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed , account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements , HAS ADOPTED THIS REGULATION: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1992 . Article 1 1 . For the 1992 / 93 marketing year , the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418 /76 shall be : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA 0 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . As last amended by Regulation (EEC) No 1806 / 89 (OJ No L 177 , 24 . 6 . 1989 , p. 1 ). ( 2 ) OJ No L 119 , 11 . 5 . 1992 , p. 16 .